TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00466-CV


                                Robert Joseph Yezak, Appellant

                                                 v.

                                    Jeana A. Riley, Appellee




               FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       NO. CV40,354, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Robert Joseph Yezak filed a notice of appeal from the trial court’s

September 1, 2020 order denying appellant’s request for a temporary restraining order. Upon

initial review, the Clerk of this Court sent Yezak a letter informing him that this Court appears to

lack jurisdiction over the appeal because our jurisdiction is limited to appeals in which there

exists a final or appealable judgment, or in the case of an interlocutory order, there is a statute

that provides for an interlocutory appeal. An order denying a request for temporary restraining

order is neither. See Tex. Civ. Prac. & Rem. Code § 51.012; Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (explaining that appeal generally may only be taken from final

judgment that disposes of all pending parties and claims in record unless statute provides for

interlocutory appeal); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998) (“Appellate courts
have jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly

provides appellate jurisdiction.”); see also Tex. Civ. Prac. & Rem. Code § 51.014 (specifically

permitting appeal of various interlocutory orders but not permitting appeal from grant or denial

of temporary restraining order). The Clerk requested a response on or before December 10,

2020, informing this Court of any basis that exists for jurisdiction. To date, no response has been

filed.

               Accordingly, for the reasons explained above, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: December 30, 2020




                                                 2